—Appeals by the defendant from two judgments of the Supreme Court, Queens County (Griffin, J.), both rendered December 20, 1996, convicting her of attempted robbery in the first degree (one count each under Superior Court Information Nos. 4101/96 and 4102/96), upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf, People v Gonzalez, 47 NY2d 606). Mangano, P. J., Joy, Friedmann and Gold-stein, JJ., concur.